                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

SHANNON SULTON, et al.                        *

       Plaintiffs                             *

v.                                            *    Case No: 1:18-cv-02864-SAG

BALTIMORE COUNTY, et al.                      *

       Defendants                             *

                *      *       *       *      *    *       *      *       *

                           ENTRY OF APPEARANCE OF COUNSEL


To the Clerk of the court and parties of record:

       I am admitted and otherwise authorized to practice in this court. I am hereby entering my

appearance for Shannon Sulton and her minor children, N.M., K.M. and S.M.

                                                   Respectfully submitted,

                                                   IAMELE & IAMELE, LLP


                                                           /s/               _
                                                   Anton L. Iamele, Federal Bar No.: 14845
                                                   201 North Charles Street, Suite 400
                                                   Baltimore, Maryland 21201
                                                   410-779-6160 (Telephone)
                                                   410-779-6161 (Fax)
                                                   aiamele@iamelelaw.com
                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 4th day of June, 2020, a copy of the foregoing Entry of
Appearance was electronically filed and mailed by way of first class prepaid mail to the
following:

       Michael George Raimondi, Esq.
       Baltimore County Office of Law
       400 Washington Avenue, Suite 219
       Towson, Maryland 21204

       Sheila Smith
       634 McKewan Avenue
       Baltimore, Maryland 21218



                                                         /s/              _
                                                 Anton L. Iamele, Esq.
